
	
		I
		112th CONGRESS
		2d Session
		H. R. 5454
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Meehan introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the duty on Problad Plus
		  fungicide.
	
	
		1.Problad Plus
			 fungicide
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures containing at least 20 percent by weight β-conglutin
						plant derived polypeptide, with an average molecular weight of 20,000 daltons
						(BLAD) (provided for in subheading 3808.92.50)3.7%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
